PER CURIAM.
The defendant-appellant was tried by jury for the crime of breaking and entering with the intent to commit a felony upon which charge he was found guilty and sentenced. The State concedes that the case against appellant was based upon circumstantial evidence. Appellant urges that a judgment of acquittal should have been directed on the ground that the evidence was insufficient to sustain a finding of guilt. Nothing will be accomplished by a lengthy recitation of the facts reasonably to have been determined by the jury based upon the evidence. Suffice to say that our examination of the record and the cases recited by the well prepared briefs of both appellant and appellee reveals to us that the evidence, though circumstantial, was sufficient to meet the guidelines and tests laid down by prior decisions of this Court and of the Supreme Court and that such evidence was sufficient, if believed by the jury (and it apparently was) to sustain the conviction.
The judgment and sentence appealed are therefore
Affirmed.
BOYER, Acting C. J., JOHNSON, J., and LEE, THOMAS E., Associate Judge, concur.